 Case 2:09-cr-20074-PKH Document 65               Filed 06/23/20 Page 1 of 7 PageID #: 302



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

UNITED STATES OF AMERICA                                                             PLAINTIFF

v.                                    No. 2:09-cr-20074

JACOB LOGAN STONE                                                                  DEFENDANT

                                   OPINION AND ORDER

       On May 21, 2020, Defendant Jacob Logan Stone filed a pro se motion (Doc. 50) for

compassionate release and a brief (Doc. 51) in support of his motion. On May 22, 2020, Assistant

Federal Public Defender James Pierce was appointed to represent Stone for the limited purpose of

representing him on his motion for compassionate release. (Doc. 52). Mr. Pierce filed two

supplements (Docs 58 & 59) to Stone’s pro se motion.1 The Government filed a response

(Doc. 63) opposing compassionate release and filed documents (Doc. 64) containing some of

Stone’s medical information as sealed exhibits with leave of Court. The Government separately

obtained Stone’s complete medical records from the Bureau of Prisons and provided those records

by email to the Court and Mr. Pierce. The Court has reviewed the parties’ briefs, the final

presentence investigation report, judgment, statement of reasons, and Stone’s medical records.

After that review, the Court will GRANT the motion.

I.     Background

       On February 9, 2009, Jacob Logan Stone was charged in a 15-count indictment with two

counts of distribution of child pornography and thirteen counts of receiving child pornography, all

in violation of 18 U.S.C. § 2252(a)(2) and (b)(1). On February 4, 2010, Stone pled guilty to one




       1
         Stone’s original motion was incomplete and missing four pages. Though Document 58
is docketed as a supplement to the motion, it is the complete version of Stone’s original motion.
                                                1
Case 2:09-cr-20074-PKH Document 65                 Filed 06/23/20 Page 2 of 7 PageID #: 303



count of distribution of child pornography. A presentence investigation report (“PSR”) was

prepared in anticipation of Stone’s sentencing hearing. The PSR applied the United States

Sentencing Guidelines to calculate Stone’s advisory range of imprisonment (based on the offense

of conviction and relevant conduct), which resulted in a recommended sentence of 210 to 240

months.2   Stone received nearly every guideline enhancement typically applicable when a

defendant uses a computer to distribute or receive child pornography. (Doc. 18, ¶¶ 21-25). These

enhancements increased his base offense level from 22 to 40. (Id. at ¶¶ 21, 29). After an

adjustment for acceptance of responsibility, Stone’s total offense level was 37. (Id. at ¶ 31). Stone

received one criminal history point for contributing to the delinquency of a minor, selling tobacco

to a minor, and criminal trespass, placing him in a criminal history category I. (Id. at ¶¶ 37-38).

Stone was also arrested as a juvenile for possession of child pornography and was placed on

probation until his 18th birthday. (Id. at ¶ 34). At sentencing, the Court varied downward and

imposed a term of imprisonment of 150 months followed by a term of supervised release of life.

(Doc. 19). Stone is presently housed in MCFP Springfield.

       Stone filed the instant motion for compassionate release following the COVID-19 global

pandemic. Stone claims he is particularly susceptible to the COVID-19 virus due to certain

medical conditions, including asthma, hypertension, and polycythemia vera.3 The Government

objects to release, arguing that Stone’s medical conditions during this pandemic do not constitute




       2
          Stone’s initial advisory guideline range was 210 to 262 months, but because the statutory
maximum term of imprisonment was 20 years, the guidelines were modified to 210 to 240 months.
        3
          Polycythemia vera is a type of blood cancer which causes bone marrow to produce too
many red blood cells. The excess cells thicken an individual’s blood, slowing its flow, which can
cause serious problems such as blood clots. Polycythemia vera, Mayo Clinic, (Jan. 23, 2020),
https://www.mayoclinic.org/diseases-conditions/polycythemia-vera/symptoms-causes/syc-2035
5850#:~:text=Polycythemia%20vera%20(pol%2De%2D,problems%2C%20such%20as%20bloo
d%20clots (last accessed June 22, 2020).
                                                 2
Case 2:09-cr-20074-PKH Document 65                 Filed 06/23/20 Page 3 of 7 PageID #: 304



extraordinary and compelling reasons that would warrant release. The Government also argues

the factors outlined in 18 U.S.C. § 3553(a) weigh in favor of denying Stone’s motion. Stone has

served approximately 10 years of his sentence and is scheduled for release in the normal course on

August 28, 2020.

II.    Analysis

       Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step Act, the Court may

modify a defendant’s term of imprisonment as follows:

       The court may not modify a term of imprisonment once it has been imposed except
       that . . . in any case . . . the court, upon motion of the Director of the Bureau of
       Prisons, or upon motion of the defendant after the defendant has fully exhausted all
       administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
       on the defendant's behalf or the lapse of 30 days from the receipt of such a request
       by the warden of the defendant’s facility, whichever is earlier, may reduce the term
       of imprisonment . . . after considering the factors set forth in section 3553(a) to the
       extent that they are applicable, if it finds that . . . extraordinary and compelling
       reasons warrant such a reduction . . . and that such a reduction is consistent with
       applicable policy statements issued by the Sentencing Commission . . . .

       Thus, to be entitled to relief under 18 U.S.C. § 3582(c)(1)(A)(i), Stone must demonstrate

the following: (1) that he has exhausted his administrative remedies; (2) that extraordinary and

compelling reasons warrant a reduction of his sentence; and (3) that the sentencing factors outlined

in section 3553(a) support release. Id. As a preliminary matter, it appears Stone petitioned the

BOP to reduce his sentence before April 9, 2020, based on a debilitating medical condition.

(Doc. 64-1). Stone filed this motion on May 21, well over 30 days after the Warden would have

received that request. The Court therefore finds Stone exhausted his administrative remedies prior

to filing this motion. The Court will address the remaining requirements in turn.

       A.      Extraordinary and Compelling Reasons for Release

       Stone argues that extraordinary and compelling reasons exist because his medical

conditions make him particularly susceptible to COVID-19. Stone claims that he suffers from,


                                                 3
Case 2:09-cr-20074-PKH Document 65                Filed 06/23/20 Page 4 of 7 PageID #: 305



among other things, asthma, hypertension, polycythemia vera, and acute respiratory infections and

argues these ailments make him especially vulnerable to the coronavirus. (Doc. 58, p. 3). The

Government argues Stone’s medical condition is not an extraordinary and compelling reason that

warrants release because the physician who reviewed Stone’s medical records determined “there

is no evidence that release would improve his risk for infection or a bad outcome.” (Doc. 63, p. 6).

The physician noted Stone’s hypertension and asthma were both under control and found he had

no debilitating condition(s) in his medical history. The Government’s argument overlooks the fact

that the physician’s evaluation appears to have been narrower than this Court’s review. The

physician reviewed Stone’s file for a “debilitating condition” and determined that because his

conditions are presently “under control”, he is not a candidate for release.          Asthma and

hypertension are certainly not debilitating conditions that alone would warrant release under

normal circumstances.     However, the Centers for Disease Control and Prevention (CDC)

consistently and unequivocally stated that these two ailments put an individual at higher risk for

severe illness from COVID-19.4 Though Stone’s medical issues may be “under control” right

now, these medical conditions put him at greater risk of complications if he contracts the

coronavirus.

       The Government also argues that the BOP’s response to the COVID-19 pandemic warrants

denial of Stone’s motion. The Court has no doubt the measures imposed by the BOP are intended

to slow the spread of COVID-19 within prisons. However, the pandemic has been running rampant

in the United States for over three months and cases continue to spread at an alarming rate,




       4
         Groups at Higher Risk for Severe Illness, Centers for Disease Control and Prevention,
(May 14, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-
higher-risk .html (last accessed June 22, 2020).
                                                 4
Case 2:09-cr-20074-PKH Document 65                Filed 06/23/20 Page 5 of 7 PageID #: 306



especially in the prison systems.5 Though there is only one confirmed case in MCFP Springfield,

the conditions of incarceration increase the likelihood of transmission of the virus. United States

v. Rodriguez, 2020 WL 1627331, at *8 (E.D. Pa. Apr. 1, 2020) (“Detention facilities have even

greater risk of infectious spread because of conditions of crowding, the proportion of vulnerable

people detained, and often scant medical care. People live in close quarters and are also subject to

security measures which prohibit successful “social distancing” that is needed to effectively

prevent the spread of COVID-19. Toilets, sinks, and showers are shared, without disinfection

between use. Food preparation and food service is communal, with little opportunity for surface

disinfection. The crowded conditions, in both sleeping areas and social areas, and the shared

objects (bathrooms, sinks, etc.) will facilitate transmission.” (citation omitted)). The increased

risk of transmission while incarcerated combined with Stone’s health conditions are extraordinary

and compelling circumstances warranting a reduction in his sentence.

       Furthermore, Stone has served nearly his entire term of imprisonment and is two months

away from his expected release date. Requiring Stone to remain in prison for two more months

makes a marginal difference to his punishment. However, as the first wave of viral infection in

this country has not yet passed and the number of infections continues to climb, it appears likely

that two additional months of confinement will have a substantial impact on Stone’s health. That

Stone has only two months remaining on his 150-month sentence (combined with his vulnerability

to COVID) only strengthens the extraordinary and compelling reasons to reduce his punishment.

To the extent the Government believes Stone is a danger the community, the Court notes that Mr.

Stone was sentenced to a lifetime term of supervised release, and has never known the Government



       5
         As of the date of this order, the BOP has conducted 18,962 tests on inmates—6,243
returned positive, a rate of nearly 33.33%. COVID-19 Inmate Test Information, BOP, https://www.
bop.gov/coronavirus/ (last accessed June 22, 2020).
                                                 5
Case 2:09-cr-20074-PKH Document 65                Filed 06/23/20 Page 6 of 7 PageID #: 307



to take the position at sentencing that the conditions imposed on defendants by supervised release

provide no protection to the community. (Doc. 19). The Court does not intend to modify Stone’s

term of supervised release at this time. Stone will be under the supervision of the United States

Probation Office immediately upon release, and the Court believes this supervision (along with

the special conditions imposed during sentencing) will be sufficient to ensure Stone is not a danger

to the community.

       Though the Court believes extraordinary and compelling reasons exist in this case, it is

inclined to note this case presents the exception, rather than the norm. However compelling the

reasons for reducing Stone’s sentence might be, in the absence of a pandemic such as this, the

spread of which is exacerbated among populations who are made to live in conditions like those

faced by prisoners kept in BOP custody, the Court would be hard-pressed to find extraordinary

circumstances exist. However, taken together, the Court is satisfied Stone’s health conditions, the

high likelihood of transmission in prison, and Stone’s proximity to his release date sufficiently

constitute extraordinary and compelling reasons warranting a reduction in his sentence.

       B.      Section 3553(a) Sentencing Factors

       The Court further finds the sentencing factors set forth in section 3553(a) support this

conclusion. Unlike the sentencing factor evaluation made at Stone’s sentencing, this evaluation is

made with the benefit of hindsight. As mentioned above, Stone has served all but two months of

his 150-month term of imprisonment. Considering the term of imprisonment he has served already

and his conduct during that time, requiring Stone to remain in prison for two more months would

result in a sentence greater than necessary to comply with the purpose of any one 18 U.S.C. §

3553(a)(2) factor, let alone all of them. The Court finds a modified sentence of time served is

sufficiently punitive for Stone’s actions and will strike an appropriate balance between his offense



                                                 6
Case 2:09-cr-20074-PKH Document 65                 Filed 06/23/20 Page 7 of 7 PageID #: 308



conduct and the need to provide just punishment. For these reasons, the Court finds the sentencing

factors under section 3553(a) support an order modifying Stone’s sentence to time served.

       Stone’s motion will be granted. The Court will modify Stone’s term of imprisonment to a

term of time served but will not modify Stone’s lifetime term of supervised release. The Probation

Office advised the Court that it conducted a prerelease check on Stone’s mother’s residence in

Ozark, Arkansas and determined this residence was acceptable for Stone’s release. Stone is

directed to self-quarantine at his mother’s residence for fourteen days after his release from prison,

to make every reasonable effort to practice strict social distancing, and to comply with any other

requirements as deemed necessary by the United States Probation Office. Stone is further directed

to immediately contact either the Ozark Police Department or the Franklin County Sheriff’s

Department (as directed by the Probation Office) for instructions on how to complete his sex

offender registration.

III.   Conclusion

       IT IS THEREFORE ORDERED that Defendant’s motion (Doc. 50) for compassionate

release is GRANTED. Jacob Logan Stone’s sentence is reduced to a term of time served and he

is to be released from MCFP Springfield immediately. An amended judgment will be entered

separately.

       IT IS SO ORDERED this 23rd day of June, 2020.


                                                              s/ P. K. Holmes, III
                                                              P.K. HOLMES, III
                                                              U.S. DISTRICT JUDGE




                                                  7
